Citation Nr: 1219386	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO). 

In a May 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for generalized anxiety disorder (GAD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 Memorandum Decision and May 2011 Mandate, the Court vacated the Board's May 2009 decision with regard to the above-captioned issue, and remanded the issue to the Board for development and to provide additional reasons and bases in compliance with the Memorandum Decision.

In December 2011, the Board remanded the claim for a VA examination, which was conducted in January 2012.  A February 2012 supplemental statement of the case (SSOC) continued the denial of service connection.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's December 2011 remand was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's December 2011 remand specified that there was no competent medical evidence of record that the Veteran's GAD predated his induction into active duty.  The remand requested that the Veteran be provided a VA examination to ascertain the etiology of his GAD.  The Board offered detailed questions for the examiner to answer.  

VA consequently conducted an examination of the Veteran in January 2012.  According to the report itself, the examiner was asked to (1) provide a discussion whether the Veteran's currently diagnosed GAD was incurred or aggravated by his active duty service; (2) address whether the evidence of record showed a continuity of GAD symptoms since active duty service; and (3) address whether the in-service anxiety reaction was a precursor condition or a mild manifestation of what would eventually develop into GAD and whether they share common symptoms and provide an opinion as to whether the symptoms of the 1951 diagnosis of anxiety reaction were the same as the symptoms of a present day diagnosis of GAD.  

However, the report of the January 2012 VA examination fails to provide the requested information.  The examiner does not answer Question 1, that is whether the Veteran's currently diagnosed GAD was incurred or aggravated by his active duty service.  Rather, the examiner addresses whether the Veteran's active duty aggravated a preexisting GAD, but states that she was unable to resolve this issue without resort to mere speculation.  

The examiner does list some of the Veteran's post-service symptoms in the body of the report, but fails to answer Question 2, that is, whether the evidence of record showed a continuity of GAD symptoms since active duty service. 

The examiner does partially answer Question 3 as to the symptoms of anxiety reaction and GAD.  She sets forth the definition of GAD and concludes that while she was unable to definitively state that the diagnosis of anxiety reaction rendered in 1951 was the same as GAD now, the symptoms for anxiety reaction were most closely related to the present diagnoses of GAD or Acute Stress Disorder.  However, the examiner fails to address whether the in-service anxiety reaction was a precursor condition or a mild manifestation of what would eventually develop into GAD.  

As a result, the Board finds that the January 2012 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board observes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder and the January 2012 VA examination report.  The examiner is requested to (1) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed GAD was incurred in his active duty service; (2) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had continuity of GAD symptoms since active duty; and (3) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's in-service anxiety reaction was a precursor condition or a mild manifestation of what would eventually develop into GAD.  

If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones, supra.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



